 



Exhibit 10.2

AMENDMENT NO. 1 TO JPPLP INTELLECTUAL PROPERTY TRANSFER AND LICENSE AGREEMENT

This Amendment No. 1 (the “JPPLP Amendment”) is made and entered into as of
September 7, 2004 by and between Janssen Pharmaceutica Products, L.P., a New
Jersey limited partnership having a principal place of business at 1123
Trenton-Harbourton Road, Titusville, New Jersey 08628 (hereinafter referred to
as “JPPLP”) and Barrier Therapeutics, Inc., a Delaware corporation having an
address at 600 College Road East, Suite 3200, Princeton, New Jersey 08540
(hereinafter referred to as “Barrier”).

WHEREAS, JPPLP and Barrier are parties to that certain Intellectual Property
Transfer and License Agreement dated May 6, 2002 (the “Original JPPLP
Agreement”);

WHEREAS, JPPLP and Barrier desire to make certain amendments to the Original
JPPLP Agreement pursuant to the terms of this JPPLP Amendment; and

WHEREAS, contemporaneously with the execution and delivery hereof, Barrier and
Johnson & Johnson Consumer Companies, Inc., an Affiliate of JPPLP (“JJCC”), are
entering into an amendment to that certain Intellectual Property Transfer and
License Agreement between Barrier and JJCC dated May 6, 2002.

NOW, THEREFORE, in consideration of the above premises and the covenants
contained herein, the parties agree as follows:



1.   The Original JPPLP Agreement is hereby amended as follows:



  1.1.   The following new definitions are hereby added to Article I of the
Original JPPLP Agreement as Sections 1.55 to 1.59 to read in their entirety as
follows:

     “1.55 ‘Ketanserin Semi-exclusive Countries’ shall mean Argentina, Bolivia,
Brazil, Chile, Colombia, Ecquador, French Guiana, Guyana, Paraguay, Peru,
Suriname, Uruguay and Venezuela.”

     “1.56 ‘Ketanserin Exclusive Territory’ shall mean the entire world, with
the exception of the JPPLP Ketanserin Countries and the Ketanserin
Semi-exclusive Countries.”

     “1.57 ‘Caribbean’ shall mean Antigua and Barbuda, Aruba, Bahamas, Barbados,
Cayman Islands, Dominica, Dominican Republic, Grenada, Guadeloupe, Haiti,
Jamaica, Martinique, Puerto Rico, St. Kitts and Nevis, St. Lucia, St. Vincent
and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands and the Virgin
Islands.”

 



--------------------------------------------------------------------------------



 



     “1.58 ‘Cental America’ shall mean Belize, Costa Rica, El Salvador,
Guatemala, Honduras, Nicaragua and Panama.”

     “1.59 ‘Ketanserin Field’ shall mean applications for treatment or
prevention of diseases of the human skin, hair, nails and/or the oral or genital
mucosa customarily diagnosed and treated by dermatologists, excluding skin
cancer, but including without limitation, actinic keratosis and anal fissures.



  1.2   The definition of “Field” in Section 1.14 of the Original JPPLP
Agreement is hereby replaced in its entirety with the following:

          “Field shall mean applications for treatment or prevention of diseases
of the human skin, hair, nails and/or the oral or genital mucosa customarily
diagnosed and treated by dermatologists, excluding skin cancer and anal
fissures, but including without limitation, actinic keratosis.”



  1.3   The definition of “JPPLP Ketanserin Countries” in Section 1.21 of the
Original JPPLP Agreement is hereby replaced in its entirety with the following:

          “JPPLP Ketanserin Countries” shall mean Mexico, Central America and
the Caribbean.”



  1.4   The definition of “Ketanserin Territory” in Section 1.30 of the Original
JPPLP Agreement is hereby replaced in its entirety with the following:

     “Ketanserin Territory” shall mean the Ketanserin Semi-exclusive Countries
and the Ketanserin Exclusive Territory.



  1.5   Section 2.3(a) of the Original JPPLP Agreement is hereby replaced in its
entirety with the following:

     JPPLP hereby grants to Barrier the exclusive (even as to JPPLP and its
Affiliates), royalty-free license, with the unrestricted right to grant
sublicenses (subject to Section 2.6 and Article 7), under the Ketanserin Patent
Rights to (i) import, use, sell, offer for sale, and have sold, Ketanserin
Products in the Ketanserin Exclusive Territory in the Ketanserin Field, and
(ii) make and have made Ketanserin Products anywhere in the world in order to
import, use, sell, offer for sale, and have sold Ketanserin Products in the
Ketanserin Exclusive Territory in the Ketanserin Field.

     JPPLP hereby grants to Barrier (i) the Semi-exclusive (along with JPPLP and
its Affiliates), royalty-free license, under the Ketanserin Patent Rights to
import, use, sell, offer for sale, and have sold, Ketanserin Products in the
Ketanserin Semi-exclusive Countries in the Field, and (ii) the non-exclusive,

2



--------------------------------------------------------------------------------



 



royalty-free license under the Ketanserin Patent Rights to make and have made
Ketanserin Products anywhere in the world in order to import, use, sell, offer
for sale, and have sold Ketanserin Products in the Ketanserin Semi-exclusive
Countries in the Field.

     For purposes of this Agreement, the term “Semi-exclusive” shall mean with,
respect to a product, that at any given time only two entities may commercialize
such product in the country at issue, with such two entities being (x) either
JPPLP, or a single Affiliate of JPPLP, or a single third party designated by
JPPLP, on the one hand, and (y) either Barrier, or a single Barrier Affiliate,
or a single third party designated by Barrier, on the other hand.



  1.6   Section 2.3(b) of the Original JPPLP Agreement is hereby replaced in its
entirety with the following:

JPPLP retains under the Ketanserin Patent Rights, (i) all rights to import, use,
sell, offer for sale, and have sold Ketanserin Products in the JPPLP Ketanserin
Countries, (ii) all rights to import, use, sell, offer for sale, and have sold
Ketanserin Products for anal fissures in the Ketanserin Semi-exclusive
Countries, (iii) the Semi-exclusive right to import, use, sell, offer for sale,
and have sold Ketanserin Products in the Ketanserin Semi-exclusive Countries,
(iv) all right to make and have made the Ketanserin Products anywhere in the
world in order to import, use, sell, offer for sale, and have sold such
Ketanserin Products in the JPPLP Ketanserin Countries, and (v) the non-exclusive
right to make and have made the Ketanserin Products anywhere in the world in
order to import, use, sell, offer for sale, and have sold such Ketanserin
Products in the Ketanserin Semi-exclusive Countries.



  1.7   Section 2.5(c) of the Original JPPLP Agreement is hereby replaced in its
entirety with the following:

          (c) To the extent JPPLP owns or otherwise Controls any patents or
patent applications as of the Execution Date, other than those listed in
Schedule 1.28, that generally or specifically claim a Ketanserin Product
provided such patents or patent applications contain composition of matter
claims or methods of manufacturing a Ketanserin Product, JPPLP hereby grants (if
and to the extent JPPLP has the right to do so) to Barrier a non-exclusive,
royalty-free license or sublicense, with the right to grant sublicenses (subject
to Section 2.6 and Article 7) under such patents and patent applications, (i) to
make, have made, import, use, sell, offer for sale, and have sold Ketanserin
Products in the Ketanserin Exclusive Territory in the Ketanserin Field, and
(ii) to make, have made, import, use, sell, offer for sale, and have sold
Ketanserin Products in the Ketanserin Semi-exclusive Countries in the Field.
Where JPPLP’s rights are subject to a license with a third party, Barrier’s
rights under such license are subject to Barrier negotiating with JPPLP and/or
the applicable holder of the license and entering into an appropriate sublicense
arrangement.

3



--------------------------------------------------------------------------------



 



  1.8   Sections 3.3 (c) and (d) of the Original JPPLP Agreement are hereby
replaced in their entirety with the following:

          (c) Subject to Section 3.3(d), at any time, and from time to time,
following the Execution Date, upon Barrier’s reasonable request, (i) JPPLP shall
provide Barrier with copies of specifically identified materials, information
and/or reports in its Control with regards to the Oxatomide Product or the
Itraconazole Product (including without limitation, correspondence with
Regulatory Authorities, side effect reports, internal question and answer and
audit reports, and post marketing surveillance reports) (collectively,
“Materials”) which Barrier needs in connection with Barrier’s submissions to a
Regulatory Authority for Products and (ii) JPPLP shall grant Barrier a “Right of
Reference or Use” as that term is defined in 21 C.F.R. § 314.3(b) to any
requested Materials.

          (d) Notwithstanding Section 3.3(c), JPPLP shall be entitled to deny
any request for copies of Materials and/or deny any request for a “Right of
Reference or Use” to such Materials if JPPLP has a reasonable reason for doing
so and such reason is communicated to Barrier in writing within a reasonable
period of time following JPPLP’s receipt of such request.



  1.9   A new Section 3.3(e) is hereby added to the Original JPPLP Agreement to
read in its entirety as follows:

“At any time and from time to time, upon Barrier’s reasonable request, JPPLP
shall (i) provide to Barrier, without additional consideration, copies of all
data, materials, information and reports regarding a Ketanserin Product
generated by JPPLP or its Affiliates to support a filing with a Regulatory
Authority in a JPPLP Ketanserin Country or a Ketanserin Semi-exclusive Country
(collectively, “JPPLP Ketanserin Know-How”) for Barrier’s use in connection with
Barrier’s submissions to a Regulatory Authority (a) for indications within the
Ketanserin Field in the Ketanserin Exclusive Territory and (b) for indications
within the Field for the Ketanserin Semi-exclusive Countries and (ii) grant to
Barrier all necessary “rights of reference” or similar documentation for
submission to a Regulatory Authority in connection therewith. For clarity, JPPLP
Ketanserin Know-How shall be included within the definition of “JPPLP Know-How”.
Barrier’s right to request (and “right of reference” to), and JPPLP’s obligation
to provide, JPPLP Ketanserin Know-How shall terminate upon the first Regulatory
Approval by a Regulatory Authority of a Barrier Drug Approval Application for a
Ketanserin Product in a country within the Ketanserin Territory. Barrier shall
provide written notice to JPPLP of such first Regulatory Approval within ten
(10) days of its receiving such Regulatory Approval.

It is understood and agreed that the rights set forth in this Section 3.3(e) are
in addition to and not a limitation of any rights of JPPLP or Barrier set forth
elsewhere in this Agreement.”

4



--------------------------------------------------------------------------------



 



  1.10   A new Section 3.3(f) is hereby added to the Original JPPLP Agreement to
read in its entirety as follows:

     “The parties acknowledge that Barrier may want JPPLP or its Affiliate to
manufacture Ketanserin Product for Barrier’s sale within the Ketanserin
Territory, other than the United States and Europe. If, within sixty (60) days
following JPPLP’s reciept of a written request from Barrier for JPPLP or its
Affiliate to manufacture Ketanserin Product for Barrier, Barrier and JPPLP or
its Affiliate are not able to agree to the terms of a defintive supply agreement
for such manufacturing of a Ketanserin Product, then JPPLP shall promptly, and
in any event within sixty (60) days following the end of such sixty day period,
deliver to Barrier all formulation and manufacturing procedures and any
analytical methods that have been developed that are necessary for Barrier to
manufacture Ketanserin Product. It is understood and agreed that the rights set
forth in this Section 3.3(f) are in addition to and not a limitation of any
rights of Barrier set forth elsewhere in this Agreement.

2. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Original JPPLP Agreement.

3. Except as expressly amended herein, all terms and conditions of the Original
JPPLP Agreement shall remain in full force and effect.

4. All matters affecting the interpretation, validity, and performance of this
JPPLP Amendment shall be governed by the laws of the State of New York, USA,
without regard to its choice or conflict of law principles.

5. This JPPLP Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument. This JPPLP Amendment may be executed by
facsimile signature which shall have the same force and effect as the original
signatures.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this JPPLP Amendment to be executed by their duly authorized
representatives as of the date first set forth above.

          JANSSEN PHARMACEUTICA PRODUCTS, L.P.    
 
       
By:
  JANET VERGIS    

 

--------------------------------------------------------------------------------

     
 
       
Print Name:
  Janet Vergis    
 
       
Print Title:
  President    
 
       
 
        BARRIER THERAPEUTICS, INC.    
 
       
By:
  AL ALTOMARI    

 

--------------------------------------------------------------------------------

     
 
       
Print Name:
  Al Altomari    
 
       
Print Title:
  Chief Commercial Officer    

6